Case 2:18-cv-00082-Z-BR Document 144 Filed 02/09/21                  Page 1 of 6 PageID 2574



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION

DARRELL KIMBROUGH, MSN, FNP-C ,                      §
MARY BENARD, MSN, FNP-C and                          §
TINA SPOHN-LEDFORD, MSN, FNP-C,                      §
                                                     §
       Plaintiffs,                                   §
                                                     §
vs.                                                  §      CIVIL NO. 2:18-CV-00082-Z-BR
                                                     §
NAEEM KHAN, M.D. and                                 §
AMARILLO URGENT CARE, LLC,                           §
                                                     §
       Defendants.                                   §

                                PLAINTIFFS’ TRIAL BRIEF

       COME NOW Plaintiffs Darrell Kimbrough, MSN, FNP-C, Mary Benard, MSN, FNP-C,

and Tina Spohn-Ledford, MSN, FNP-C (collectively “Plaintiffs”) and file this Trial Brief

pursuant to the Court’s August 20, 2020 Scheduling Order (Doc. 122) and would respectfully

show the Court as follows:

I.     Fair Labor Standards Act – Unpaid Wages and Overtime
       The protections of the Fair Labor Standards Act (“FLSA”) apply to Plaintiffs under

enterprise coverage of the Defendants because they are engaged in commerce and have annual

gross sales exceeding $500,000. See 29 U.S.C. § 203(b), (r)-(s). In addition, the individual

Plaintiffs are engaged in commerce between states because they regularly treated patients from

out of state and patients that were transient, e.g., commercial drivers traveling through the State

to destinations in other states.     Furthermore, they routinely used medical supplies and

medications manufactured outside the State of Texas and outside the United States.

       The Court has already ruled that Plaintiffs did not work as independent contractors while

employed by Defendants. (Doc. 66 and 72).
Case 2:18-cv-00082-Z-BR Document 144 Filed 02/09/21                  Page 2 of 6 PageID 2575



         Plaintiffs, nurse practitioners, were employees of Defendants demonstrated by several

facts concerning their employment including: (1) Defendants exercised control over Plaintiffs’

scheduling, working conditions and compensation, (2) Plaintiffs did not have any investment in

Defendant Amarillo Urgent Care LLC (the “Clinic”), nor did Plaintiffs share in the profits of the

Clinic with Defendants, (3) Plaintiffs worked for Defendants pursuant to written employment

agreements; (4) Defendants paid Plaintiffs on an IRS Form W-2, made appropriate employee

withholdings and paid employer matching taxes FICA, unemployment insurance and federal

income. See 29 U.S.C. § 203(e)(1); Hopkins v. Cornerstone AM., 545 F.3d 338, 343 (5th Cir.

2008).

         Defendants were employers within the meaning of the FLSA. See 29 U.S.C. § 203(d).

The Court has already ruled that Naeem Khan, M.D. is individually and jointly liable for any

FLSA violations. (Doc. 121, Order Adopting in Part and Rejecting in Part Magistrates’

Recommendations).

         Plaintiffs’ were paid an hourly rate and classified as non-exempt for purposes of

overtime. The Court has already ruled that the Plaintiffs were not covered under any exemption

from the overtime requirements of the FLSA. (Doc. 121, Order Adopting in Part and Rejecting

in Part Magistrates’ Recommendations).

         Plaintiffs were directed by Defendants and Defendants agents to work “off-the-clock” to

complete their charting. Charting was performed by logging into an electronic data base and this

data base could be accessed from Plaintiffs’ homes or other off-site locations.

         Defendants were aware that the FLSA requires employees to be paid for all compensable

hours even if the work is performed off-premises and after hours if they knew the work was

being performed or could have learned of the work being performed through reasonable inquiry.




PLAINTIFFS’ TRIAL BRIEF – Page 2
Case 2:18-cv-00082-Z-BR Document 144 Filed 02/09/21                  Page 3 of 6 PageID 2576



See 29 C.F.R. §§ 785.11-13. Defendants had an obligation to make every effort to prevent

unwanted work from being performed However, even if the hours worked were unwanted,

unauthorized or considered unreasonable by Defendants, Plaintiffs are still entitled to be paid for

those hours.

        Defendants’ directive to Plaintiffs to work without recording their hours constitutes a

violation of the FLSA’s recordkeeping requirements. See 29 U.S.C. § 211(c); 29 C.F.R. §§

516.2(a)(5)-(9) The failure of Defendants to keep legally mandated records prevents Plaintiffs

from asserting claims for uncompensated hours and unpaid overtime with mathematical

precision. In such cases, Plaintiffs may recover a reasonable estimate of the hours they claim to

have worked to the extent the reasonable estimate is proven by a preponderance of the evidence.

Olibas v. Barclay, 838 F.3d 442 (5th Cir. 2016); Donovan v. Hamm’s Drive Inn, 661 F.2d 316

(5th Cir. 1981).

        Plaintiffs have prepared reasonable estimates from their personal knowledge and checked

their recollection with digital log-in and log-off data from the electronic medical record and

billing software used to complete patient charting. Plaintiffs will prepare and submit a bench

brief that contains the methodology and specific amounts claimed.

        Plaintiffs’ reasonable estimates were calculated on a “workweek” basis and includes

regular hours for which they were not paid, overtime hours for workweeks which after adding

the previously unrecorded regular hours took Plaintiffs into overtime and hours over 40 within a

work week which were paid at the regular rate without the overtime premium. See 29 C.F.R. §

785.12, 13.




PLAINTIFFS’ TRIAL BRIEF – Page 3
Case 2:18-cv-00082-Z-BR Document 144 Filed 02/09/21                  Page 4 of 6 PageID 2577



        Defendants’ were on notice from the United States Department of Labor Wage and Hour

Division (DOLWHD) on how to properly pay their Nurse Practitioners after the DOLWHD

performed an audit of Defendants’ payroll records that occurred before Plaintiffs were employed.

        Defendants were also aware that directing employees to work “off-the-clock” is not

allowed under the FLSA. Consequently, Defendants’ actions were willful. Singer v. City of

Waco, Tex., 324 F.3d 813 (5th Cir. 2003). As such, Defendants cannot raise a viable “good

faith” defense because a finding of willfulness by definition precludes a finding of good faith.

Furthermore, given the nature of Defendants’ conduct Plaintiffs’ are entitled to liquidated

damages which in a case of willful violations are mandatory and the limitations period is

extended to three (3) years. See 29 U.S.C. § 216(b); 29 U.S.C. § 255(a).

II.     Fair Labor Standards Act – Retaliation

        Each Plaintiff made a “complaint” concerning their directive to work “off-the-clock” in a

manner that implicates 29 U.S.C. § 215; see also, Hagan v. Echostar Satellite, L.L.C., 529 F.3d

617 (5th Cir. 2008). Plaintiffs’ Darrell Kimbrough, Mary Benard and Tina-Spohn-Ledford made

informal complaints challenging the legality of being directed to work from home “on their own

time.” Plaintiff Mary Benard also made a formal complaint: the filing of her complaint in this

case. The Plaintiffs were then subjected to the following retaliatory conduct by Defendants:

        a.       Darrell Kimbrough was subjected to post-employment harassment, interference
                 and was made party to a retaliatory lawsuit in State Court.
        b.       Tina Spohn-Ledford was subjected to retaliatory action by having her hours
                 reduced and was later made a party to a retaliatory lawsuit in State Court.

        c.       Mary Benard was terminated from her employment 45 minutes after Defendants
                 were served with this instant lawsuit. She was also made a party to a retaliatory
                 lawsuit filed in State Court.

        Plaintiffs maintain that the reasons proffered by Defendants for their actions were pre-

textual. In summary, the issues on pre-text include the following:


PLAINTIFFS’ TRIAL BRIEF – Page 4
Case 2:18-cv-00082-Z-BR Document 144 Filed 02/09/21                  Page 5 of 6 PageID 2578



        a.       Defendants interfered with a job offer Darrell Kimbrough received after leaving
                 Amarillo Urgent Care to work in Lubbock, Texas by threatening legal action on a
                 non-competition agreement even though the non-competition agreement did not
                 extend to Lubbock, and Defendants have never had any operations in Lubbock.

        b.       Defendants terminated Mary Benard’s employment claiming a missed shift which
                 occurred before they were served with this lawsuit was the basis for their
                 decision. However this matter had not been previously addressed, Mary Benard
                 did not have prior disciplinary issues and, in fact, Defendants were attempting to
                 calculate the amount of overtime Mary Benard was owed in the days leading up to
                 the service of the lawsuit.

        c.       Defendants reduced Tina Spohn-Ledford’s shifts and hours in retaliation for her
                 multiple complaints about working hours for which she was not paid.


Dated: February 9, 2021                       Respectfully submitted,




                                              /s/ Shawn D. Twing
                                              Shawn D. Twing

                                              MULLIN HOARD & BROWN, LLP
                                              Shawn D. Twing, SBN 00798008
                                              stwing@mhba.com
                                              Mark Logsdon, SBN 00795486
                                              mlogsdon@mhba.com
                                              500 S. Taylor St., Suite 800
                                              Amarillo, Texas 79101-1656
                                              (806) 372-5050 telephone
                                              (806) 372-5086 facsimile
                                              Elizabeth Chermel, SBN 24074026
                                              bbones@mhba.com
                                              2515 McKinney Avenue, Suite 900
                                              Dallas, Texas 75201
                                              (214) 754-0040 telephone
                                              (214) 754-0043 facsimile


                                              Attorneys for Plaintiffs




PLAINTIFFS’ TRIAL BRIEF – Page 5
Case 2:18-cv-00082-Z-BR Document 144 Filed 02/09/21                    Page 6 of 6 PageID 2579



                                   CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing has been served on the following

counsel of record, via the court’s CM/ECF electronic filing system on February 9, 2021:

        Casey S. Erick
        COWLES & THOMPSON
        901 Main St, Suite 3900
        Dallas, TX 75202
        cerick@cowlesthompson.com



                                                     /s/ Leslie Ogle




PLAINTIFFS’ TRIAL BRIEF – Page 6
